Title: From John Adams to George Morgan, 20 November 1791
From: Adams, John
To: Morgan, George



Dear Sir
Philadelphia Novr 20—1791.

I have this morning, Receiv’d your kind letter of the 15 of May, from the hand of Mr: Cazinave, who arrived here from Bayonne a few days ago.  Among the many mourners for Dr. Price, I believe myself to be one of the most sincere in America because my esteem and affection for him was the result not only of his writings, but of a personal knowledge of his many virtues and endearing social qualities.  I have agreed with Mr Cazinave to present him to Genl Washington on Tuesday next, and shall be happy in any other opportunity of doing them any little service that may be in my power.  That these partners will add to the Wealth of America and find their emolument in it, I have no doubt.  The commerce and wealth of this country grew as fast as its population and fame; I wish I could be sure that its virtues and Wisdom would encrease in the same ratio.  Will you do me the favor to remember my regards to all my acquaintance at Hackney and elsewhere And Mrs Adams requests the same favor.  This Letter will probably be favor’d, by Mr Morris, the eldest son of my friend Mr. Robt: Morris, a Senator of the US. and formerly the famous financier.
With much esteem I am Sir your friend / And Hum Servant

John Adams